Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 February 21, 2018

The Court of Appeals hereby passes the following order:

A18A1121. RIDE TODAY, LLC v. BRANDYWINE HOMES GEORGIA, LLC.

      Brandywine Homes Georgia, LLC a/a/f OK, LLC (“Brandywine”) filed a
dispossessory action against Ride Today, LLC (“Ride Today”) in magistrate court.
The magistrate court awarded Brandywine a writ of possession to certain real
property. Ride Today appealed the decision to state court.
      Ride Today’s attorney filed a motion to withdraw as counsel, which the state
court granted. The state court then granted a writ of possession in the property to
Brandywine. In a subsequent order, the state court awarded Brandywine $3,050.00
in unpaid rent. Ride Today, through non-attorney Terrence Beasley, filed a notice of
appeal and an amended notice of appeal of these orders. We, however, lack
jurisdiction for two reasons.
      First, Ride Today, as a limited liability company, must be represented by an
attorney to bring an appeal to this Court. See Odion v. Avesis, Inc., 327 Ga. App. 443,
445 (2) (759 SE2d 538) (2014); Winzer v. EHCA Dunwoody, LLC, 277 Ga. App. 710,
714 (3) (627 SE2d 426) (2006). Because Beasley is not an attorney, he may not
represent Ride Today. See Odion, 327 Ga. App. at 445 (2).
      Second, “[a]ppeals from decisions of the state courts reviewing decisions of the
magistrate courts by de novo proceedings” must come by application for discretionary
appeal. OCGA § 5-6-35 (a) (11), (b); see also Strachan v. Meritor Mtg. Corp. East,
216 Ga. App. 82, 82 (453 SE2d 119) (1995). Ride Today’s failure to comply with the
discretionary appeal procedure also deprives us of jurisdiction over this appeal.
      For the above reasons, this appeal is DISMISSED for lack of jurisdiction.

                                       Court of Appeals of the State of Georgia
                                              Clerk’s Office, Atlanta,____________________
                                                                        02/21/2018
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                       , Clerk.